Citation Nr: 0122001	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  94-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chronic acquired 
neurological disorder including blackouts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the benefits sought on appeal.  
Subsequently, the veteran's case was transferred to the RO in 
Muskogee, Oklahoma in August 1995.  The veteran served on 
active service from September 1971 to July 1973 and from 
October 1974 to December 1992.  At present, after remands to 
the RO for development in November 1996 and January 2001, the 
case is again before the Board for appellate review. 

Additionally, the Board notes that, as reflected in the 
November 1996 and January 2001 Board remands, the veteran 
perfected the issue of entitlement to service connection for 
a chronic acquired disorder manifested by multiple joint pain 
involving the hands and fingers.  However, in May 2001, the 
RO granted the veteran service connection for overuse 
syndrome of the hands and wrists, and assigned a 10 percent 
disability evaluation to each hand/wrist dating back to the 
original claim filed by the veteran in January 1993.  Hence, 
the only issue before the Board is that set forth in the 
title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the issue on appeal has been identified and obtained by 
the RO. 

2.  The objective medical evidence fails to show that the 
veteran currently has a chronic acquired neurological 
disorder including blackouts, and thus, she does not have a 
current disability for VA benefits purposes.




CONCLUSION OF LAW

A chronic acquired neurological disorder including blackouts 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA or Act).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to the duty to assist.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

First, the VA has a duty to notify the veteran and his/her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000); see 38 U.S.C. 
§§ 5102, 5103 (West Supp. 2001).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his/her claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000); see 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

In the present case, the Board finds that the VA's redefined 
duty to assist, as per VCAA, has been fulfilled.  The veteran 
has been provided adequate notice as to the evidence needed 
to substantiate her claim of service connection.  The 
discussions as contained in the rating decisions and in the 
statements of the case, as well as by correspondence to the 
veteran, have provided her with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate her claim.  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The veteran has been 
afforded a VA rating examination which addressed the claimed 
disorder, has been given the opportunity to submit additional 
evidence in support of her claim, and has been given the 
opportunity to present testimony during an appeal hearing but 
did not take advantage of such opportunity.  As such, the 
Board concludes that the VA has complied with its duty to 
assist the veteran in developing evidence in support of her 
claim.  See generally VCAA 2000.  

The veteran is presently seeking service connection for a 
chronic acquired neurological disorder including blackouts.  
She claims that during her active service she suffered from 
and was treated for periods of unconsciousness and black 
outs, and thus, she is seeking VA benefits.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Certain chronic diseases, such as epilepsies, may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  Additionally, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2000).  

With  respect to the evidence, the service medical records 
include March 1984 notations indicating the veteran fainted 
and was diagnosed with pre-menstrual tension and exhaustive 
state; no neurological problems were noted at this time.  
Additionally, November 1988 notations indicate the veteran 
was treated at the Emergency Room after falling and striking 
her head on the floor.  The veteran was reportedly 
unconscious for three minutes and gave a history of 
blackouts.  Upon examination she was diagnosed with vasovagal 
syncope, and her attacks were deemed to be precipitated by 
stress.  Furthermore, the service records show the veteran 
was diagnosed with and treated for vertigo on various 
occasions during her active service, including in June 1983 
and March 1992.  Lastly, December 1983 and October 1992 
reports of medical history indicate the veteran reported 
dizziness or fainting spells, and periods of unconsciousness.  

The post service medical evidence includes service department 
records dated October 1993 and October 1995 records from the 
Topeka VA Medical Center (VAMC) indicating the veteran had a 
history of blackouts and was referred for an 
electroencephalogram (EEG) secondary to seizures.  
Additionally, an August 1993 VA general examination report 
notes the veteran reported losing consciousness at age 11, 
seizures, and blackouts for the past 15 years with the last 
incident in June 1993.  The veteran's diagnosis was probable 
generalized type seizure disorder.

December 1993 records from the Dallas VAMC show the veteran 
underwent closed circuit T.V./EEG monitoring and that no 
evidence of seizure disorder was found.  The veteran was also 
noted to have a history of right mastoiditis with multiple 
ear operations, and five to seven blackout episodes during 
1993.  Furthermore, a September 1997 VA examination report 
shows the veteran was admitted for neurological testing which 
revealed diagnoses of possible fibromyalgia, status post T-11 
compression fracture, and neurological findings not 
consistent with any known nerve root pattern suggesting 
embellishment of symptoms.  The examiner noted that the 
veteran probably did not have a primary neurological deficit, 
and that the abnormalities on her neurologic examination were 
inconsistent or related to testing muscles across painful 
joints.  A February 1998 addendum to the September 1997 VA 
examination report indicates no neurological problems and no 
relation to the diagnosed disorders during her service.

Lastly, a February 2001 neurological examination report 
indicates the veteran reported blackouts during her service, 
which she was told were not due to epilepsy but rather due 
partially to stress.  She also reported that she had not had 
blackouts since she left the service in 1992, that she had 
had a couple of fainting episodes due to dehydration or 
becoming ill, and that she had migraines two to three times 
per year lasting up to two days with nausea, vomiting, 
photophobia and phonophobia.  However, she also noted no 
syncope or loss of consciousness since 1992.  The veteran was 
diagnosed with migraine without aura.  More importantly, the 
examiner indicated that, upon a review of the c-file, the 
veteran did not present evidence of a current chronic 
neurological disorder involving blackouts.  She gave no 
history of blackouts for the prior nine years, and therefore, 
no chronic neurologic disorder involving blackouts could be 
currently diagnosed.  Specifically, no evidence of seizure 
disorder or epilepsy was found. 

The Board finds that in light of the objective medical 
evidence presented, there is no indication of any present 
chronic acquired neurological disorder including blackouts 
for VA benefits purposes.  Accordingly, absent a showing that 
the veteran currently has a current neurological disability, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  There is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard could be applied.  
Therefore, the veteran's appeal with respect to her claim of 
service connection for a chronic acquired neurological 
disorder including blackouts is denied. 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


ORDER

Service connection for a chronic acquired neurological 
disorder including blackouts is denied. 


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

